Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.549 Page 1 of 32




 Brent R. Baker (10411)
 Aaron D. Lebenta (10180)
 Jonathan D. Bletzacker (12034)
 PARSONS BEHLE & LATIMER
 201 South Main Street, Suite 1800
 Salt Lake City, Utah 84111
 Telephone: 801.532.1234
 Facsimile: 801.536.6111
 bbaker@parsonsbehle.com
 alebenta@parsonsbehle.com
 jbletzacker@parsonsbehle.com
 ecf@parsonsbehle.com

 Maranda E. Fritz (Pro Hac Vice)
 MARANDA E. FRITZ, P.C.
 335 Madison Avenue, 12th Floor
 New York, New York 10017-4611
 Telephone: 646.584.8231
 Facsimile: 212.344.6101
 Email: maranda@fritzpc.com

 Attorneys for Plaintiff

                            IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH, CENTRAL DIVISION


                                            PLAINTIFF’S RENEWED MOTION FOR
 ALPINE SECURITIES CORPORATION, a
                                                PRELIMINARY INJUNCTION
 Utah corporation,

                           Plaintiff,
                                                   Case No. 2:20-cv-00794-DBB
          v.
                                                      Judge David B. Barlow
 FINANCIAL INDUSTRY REGULATORY
 AUTHORITY,
                                              (Immediate Oral Argument Requested)
                 Defendant.
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.550 Page 2 of 32




                                                       TABLE OF CONTENTS

 Table of Contents ............................................................................................................................ i

 Table of Authorities ....................................................................................................................... iii

 Renewed Motion for Preliminary Injunction ..................................................................................1

 Memorandum of Points and Authorities in Support .......................................................................3

 I. Statement of Facts .....................................................................................................................3

      A. The Disciplinary Proceeding against Alpine ......................................................................3

      B. Alpine Invokes its Right to an In-Person Hearing ..............................................................5

      C. The Parties Litigate the Issue of Remote Testimony ..........................................................6

      D. Enforcement Presents Most of Its Case In Person ..............................................................6

      E. The Hearing Officer’s Continued Consideration of whether to Proceeding Remotely .......7

      F. The Parties Proceed with Limited Remote Testimony for Some Witnesses ......................8

      G. FINRA Sua Sponte Orders the Hearing to Proceed Remotely Based on a New Purportedly
         Non-Controversial and Immediately Effective Amendment to Rule 9261 ........................9

      H. Alpine Commences this Action ........................................................................................10

      I. FINRA Again Order that the Hearing is to Proceed Remotely ........................................11

 II. Argument ..................................................................................................................................3

      A. Alpine Has a Likelihood of Success on the Merits and Raises a Substantial Question
         on the Merits .....................................................................................................................12

            1. FINRA Improperly Adopted The Zoom Amendment without a Required Notice
               and Comment Period ...................................................................................................14

            2. FINRA May Note Deprive a Member of the Right to An In-Person Hearing
               Guaranteed by its By-Laws and FINRA Rules ...........................................................18

            3. Forcing Alpine to Proceed Remotely Under the Circumstances of This Case
               Constitutes a Violation of Due Process of Law ..........................................................20

                                                                          i
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.551 Page 3 of 32




            4. Application of the Zoom Amendment to Alpine is Impermissible .............................21

      B. Plaintiff is Suffering and Will Continue to Suffer Irreparable Harm Absent the
         Requested Injunctive Relief ..............................................................................................22

      C. The Balance of Equities Tips in Favor of Plaintiff’s Request for Preliminary
         Injunctive Relief ................................................................................................................24

      D. Issuance of Injunctive Relief is in the Public Interest .......................................................24

 III. Conclusion ..............................................................................................................................25




                                                                          ii
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.552 Page 4 of 32




                                               TABLE OF AUTHORITIES

                                                                Cases


 Awad v. Ziriax
    670 F.3d 1111 (10th Cir.2012) ............................................................................................22
 Bowen v. Georgetown Univ. Hosp.
    488 U.S. 204, 208, 215 (1988) .......................................................................................17, 21
 City of Chanute v. Kansas Gas & Elec. Co.
    754 F.2d 310, 312 (10th Cir. 1985) .....................................................................................25
 Cmty. Television of Utah, LLC v. Aereo, Inc.
    997 F.Supp.2d 1191 (D. Utah 2014) ....................................................................................12
 Cody v. SEC
    693 F3d 251 (1st Cir. 2012) ..................................................................................................20
 Davis v. Minetta
    302 F.3d 1104 (10th Cir. 2002) ...........................................................................................24
 Dominion Video Satellite, Inc. v. Echostar Satellite Corp.
    356 F.3d 1256, 1260 (10th Cir. 2004) .................................................................................22
 Fiero v. FINRA, 660 F.3d 569
    660 F.3d 569 (2d Cir. 2011) ...........................................................................................15, 16
 In re Series 7 Broker Qualification Scoring Lit.
    510 F.Supp.2d 35, 42-44 (S.D.N.Y. 2007) ..........................................................................20
 Kresock v. Bankers Tr. Co.
    21 F.3d 176 (7th Cir. 1994) ............................................................................................17, 21
 MonaVie, LLC v. Wha Lit Loh
    2011 WL 1233274 (D. Utah, March 31, 2011) ....................................................................22
 National Ass’n of Securities Dealers v. S.E.C.
    431 F.3d 803 (D.C. Cir. 2005) .............................................................................................20
 NetCoalition v. S.E.C.
    715 F.3d 342 (D.C. Cir. 2013) .............................................................................................23



                                                                   iii
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.553 Page 5 of 32




 Planned Parenthood Ass’n of Utah v. Herbert
      828 F.3d 1245, 1252 (10th Cir. 2016) ..................................................................................12
 Rooms v. SEC
      444 F.3d 1208 (10th Cir. 2006) ............................................................................................20
 Tuberville v. FINRA
      874 F.3d 1268, 1275 (11th Cir. 2017) ..................................................................................20
 Utah Rep. Party v. Herbert
      133 F. Supp. 3d 1337 (D. Utah 2015) ..................................................................................12


                                                       Statutes and Regulations
 15 U.S.C. § 78o-3 ................................................................................................................passim
 15 U.S.C. § 78s .................................................................................................................. passim
 85 Fed. Reg. at 55,712, 55, 717 .................................................................................................15
 C.F.R. § 240.19b-4 .....................................................................................................................10
 Maloney Act, Pub. L. No. 75-719, 52 Stat. 1070 (1938) ...........................................................18


                                                                      Rules
 Fed. R. Civ. P. 65 .......................................................................................................................12
 FINRA Rule 2010 ........................................................................................................................3
 FINRA Rule 9261 .............................................................................................................. passim




                                                                         iv
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.554 Page 6 of 32




          PLAINTIFF’S RENEWED MOTION FOR PRELIMINARY INJUNCTION

        Plaintiff Alpine Securities Corporation (“Alpine”) moves this Court for a preliminary injunction

 against Defendant Financial Industry Regulatory Association (“FINRA” or “Defendant”), enjoining

 FINRA from conducting the remainder of Alpine’s pending disciplinary hearing by remote means and

 requiring that FINRA abide by its own rule that a disciplinary hearing be conducted in-person. Alpine

 previously filed a Motion for a Preliminary Injunction when FINRA, in November 2020, ordered Alpine

 to resume and complete the disciplinary hearing remotely. In response to Alpine’s Motion, FINRA

 abruptly changed its mind, adjourning the hearing without date. This Court then vacated the scheduled

 hearing and Alpine withdrew its Motion.

        On August 9, 2021, FINRA’s Chief Hearing Officer once again ordered Alpine to conduct the

 remainder of the hearing remotely. That August 9, 2021 decision necessitated the refiling of this Motion.

        FINRA should be enjoined from forcing Alpine to complete its disciplinary hearing remotely

 because FINRA’s own rules explicitly provide that, in this kind of proceeding, the Respondent has the

 right to an “in-person” hearing. Alpine invoked its right to defend itself and proceeded to an in-person

 hearing that began February 18, 2020 (the “Hearing”) in Salt Lake City, Utah. To now change that rule,

 midstream in the proceeding, FINRA is relying upon a purportedly “immediately effective” amendment

 to the rule that is patently improper, having been adopted without the required notice and comment period.

 Moreover, the newly passed amendment to the rule cannot, consistent with principles of due process and

 a fair procedure, be applied retroactively against Alpine to a proceeding already in progress, particularly

 after FINRA’s Division of Enforcement (“DOE”) was allowed to present most of its case in person.1



 1
   FINRA’s only remaining witnesses are staff members who will present additional analysis
 concerning Alpine’s transactions. While FINRA has also identified Alpine’s management as its
                                                     1
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.555 Page 7 of 32




        Alpine is faced with FINRA’s request for the harshest of sanctions – expulsion – and the resulting

 destruction of its business and livelihood. Absent relief from this Court, Alpine will be forced to try to

 defend itself under conditions that provide a further advantage to FINRA2 and will deprive Alpine of the

 ability to confront and to present witnesses in person. It will be patently unfair to Alpine, since FINRA’s

 DOE was able to present its most of its case in person prior to the onset of the pandemic; it is Alpine’s

 defense that will be impacted by the deficiencies of remote presentation. Further, FINRA’s drastic

 approach of forcing this proceeding to go forward at this time, and in this manner, is completely

 unnecessary. Alpine requests that FINRA is enjoined for forcing Alpine into a remote hearing and that

 the hearing should be postponed until it can be reasonably held in person.

        Alpine is entitled to a stay of the remote proceedings pending full consideration of this application,

 because forcing Alpine to try to defend this matter remotely, after DOE had the full benefit of the in-

 person presentation of its key witnesses, would violate FINRA’s agreement with Alpine that it is “entitled

 to be heard in person;” it would violate the statutory requirement that Alpine be provided a “fair

 procedure” in which to defend itself; and it would constitute an unlawful deprivation of livelihood and

 property without due process of law.

        The equities also plainly weigh in favor of issuing a stay of this proceeding, allowing Alpine to

 obtain a review of the precipitous and unprecedented action taken by FINRA and ensuring that Alpine,

 notwithstanding the pandemic, receives a full and fair hearing. Issues relating to COVID-19 have left the

 parties with two options, both of which are arguably bad: either proceed in a manner contrary to Alpine’s




 witnesses, it has done so more as a tactical maneuver. Unquestionably, those Alpine witnesses
 comprise the bulk of Respondent’s defense.
 2
   As this Court knows, FINRA already has the advantage of having its own judiciary, much like the
 SEC did prior to the Supreme Court’s decisions regarding the invalidity of that process.
                                                      2
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.556 Page 8 of 32




 rights under FINRA’s long-standing rules, or continue to postpone until the in-hearing proceeding can

 resume. Neither option is good, but only one results in obvious prejudice to one of the parties: the decision

 to now press ahead. No harm would flow to FINRA from the issuance of a stay since Alpine will continue

 to operate under the same cease and desist order to which FINRA agreed, and which has been in place for

 the last two years.

         Finally, the public interest favors the injunction. While the public interest favors proper pandemic

 procedures, there is no proper purpose served by suddenly deciding, after two years, that Alpine must be

 relegated to an inadequate process. The public interest benefits from continued adherence to principles

 of due process and fair procedures, particularly because FINRA seeks closure of a business that occupies

 a critical role in an important segment of the securities markets. Therefore, because a virtual hearing is

 unwarranted, unfair and a contravention of Alpine’s rights, both as a FINRA member and under the U.S.

 Constitution, Alpine requests an order enjoining FINRA from conducting the remaining Hearing virtually.

        MEMORANDUM IN SUPPORT OF PLAINTIFF’S RENEWED MOTION FOR
                       PRELIMINARY INJUNCTION

                                   I.      STATEMENT OF FACTS

         A.      The Disciplinary Proceeding against Alpine.

         Alpine is a broker-dealer and clearing firm, operating since 1984 in Salt Lake City, Utah. In

 August 2019, FINRA’s DOE instituted a disciplinary proceeding against Alpine relating to the

 imposition of allegedly excessive fees on customers, asserting that Alpine thereby violated FINRA’s

 requirement of “reasonable” fees under FINRA Rule 2010. Alpine Complaint (“Compl.”) at 31,

 attached hereto as Exhibit A, Declaration by Maranda E. Fritz (“Fritz Decl.”), filed concurrently, at

 8. DOE’s allegations stemmed from Alpine’s decision in August 2018 to implement a new fee

 schedule including a monthly account fee, measures undertaken by Alpine because the firm was being

                                                      3
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.557 Page 9 of 32




 consumed by dramatically increased compliance and transactional costs that are imposed by

 regulators on firms that participate in the microcap markets. The firm had required substantial capital

 infusions from ownership to sustain the business and could not continue operating unless it found a

 way to impose fees that were commensurate with its costs. Absent significant changes in its business

 model, Alpine was faced with closure and customers were faced with the inevitable injuries that flow

 from the failure of a clearing firm.

         Alpine therefore developed a new fee schedule, intended to pare down Alpine’s inactive

 accounts holding illiquid securities that imposed massive carrying costs on Alpine and severely

 restricted its ability to conduct transactions for its active customers. Compl. at 32; Fritz Decl. at 10.

 The new fee schedule was designed to properly reflect the costs of conducting microcap transactions

 by retaining only the business that provided Alpine with the revenue essential to bear the costs and

 risks of that business.

         To effectuate the change, and in accordance with industry rules concerning disclosure of fees,

 Alpine gave customers written notice in their August 2018 account statement that new fees had been

 adopted and would be implemented. Alpine encouraged customers to close or transfer their accounts

 if they wanted not to incur the new fees. From September 2018 through July of 2019, Alpine sent

 near monthly notices to their customers asking that they close their accounts and thereby avoid the

 monthly fee.3 Compl. at 33, Fritz Decl. at 11. In response to Alpine’s notifications, many customers



 3
   The monthly fee contained on Alpine’s fee schedule was designed to serve as a monthly minimum;
 any customer that incurred fees of that amount would not, of course, also be charged a monthly fee.
 At the same time, customers that did not conduct an active business and/or had failed even to pay the
 prior fees over the course of years, would be encouraged to close or transfer their accounts and Alpine
 from the outset did not seek to collect and hold the fee but instead was supposed to reimburse any
 customer who contacted the firm and arranged to address their account.
                                                    4
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.558 Page 10 of 32




 confirmed they did not want to be charged the fee, and Alpine agreed to waive the fee and return any

 funds collected if the customer agreed to close their account and remove their securities from Alpine.

 Compl. at 34-35. As of May of 2019, however, Alpine was confronted with the fact that a substantial

 number of customers did not respond to the fee notice. Id. at 35. As a result, Alpine began researching

 whether those dormant accounts contained “orphaned,” abandoned or worthless securities, and

 offered customers the opportunity to write-off low-value positions.4 Id.at 36.

        In the midst of Alpine’s ongoing efforts to address inactive accounts, DOE commenced an

 investigation relating to Alpine’s fees and process. DOE then filed the disciplinary proceeding at

 issue here on August 5, 2019, seeking to expel Alpine from FINRA and bar it from participating in

 the securities industry. Compl. at 37. DOE also sought a temporary cease and desist order. Id. at 39.

        Given concerns expressed by regulators, Alpine had already ceased imposition of certain fees

 and so it confirmed that same agreement with FINRA. Compl. at 39, Fritz Decl. at 16. Alpine also

 agreed with FINRA to reimburse customers for any funds collected on those disputed fees in open

 accounts and return any securities transferred to accounts relating to abandoned or worthless stock.

 Compl. at 39-40, Fritz Decl. at 16. In accordance with that agreement, Alpine then returned funds to

 customers whose accounts remained open and reversed all securities transfers that had occurred as

 part of Alpine’s efforts to close the inactive accounts. Compl. at 40, Fritz Decl. at 17.

        B.      Alpine Invokes its Right to an In-Person Hearing.

        Alpine invoked its right to an “in person” hearing guaranteed by FINRA Rule 9261, and the

 Hearing Officer ordered the hearing be held in person in Salt Lake City. Fritz Decl. at 42. The parties


 4
  The write-off process involved selling the securities to Alpine for $0.01. Alpine placed all securities
 written-off in this way into a single account and maintained records indicating from which customer
 each position was obtained, if Alpine had ever needed to reverse the write-off for any reason.
                                                    5
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.559 Page 11 of 32




 and the Hearing Officer understood that the proceeding would be lengthy and complex. Id. at 20-21.

 DOE and Alpine both contemplated extensive presentations of witness testimony and thousands of

 pages of documents. Id. DOE identified seventeen different witnesses, including Alpine’s three

 executives and five of Alpine’s customers. Alpine identified its own executives, as well as fourteen

 other witnesses including customers. Id. Before the start of the Hearing, DOE identified 254 exhibits,

 including excel files, email correspondence, account records, and summary charts. Alpine identified

 another 245 exhibits before the start of the Hearing. Id.

        C.       The Parties Litigate the Issue of Remote Testimony.

        Before the Hearing, DOE sought permission to have customer witnesses and one of Alpine’s

 former directors, testify remotely. Alpine opposed and the Hearing Officer denied DOE’s request,

 finding that in-person testimony was necessary because the testimony would address “an issue

 important in this case” (i.e., the genesis of Alpine’s fees) and thus outweighed “the burden and

 expense of requiring him to appear in person.” Compl. at 45-46, Fritz Decl. at 22-23.

        D.      Enforcement Presents Most of Its Case In Person.

        The in-person Hearing began in Salt Lake City on February 18, 2020 and proceeded through

 Saturday, February 22, 2020. Fritz Decl. at 25. During that time, DOE presented testimony from

 six witnesses beginning with the firm examiner, Stacie Jungling.5 Her testimony lasted for three full

 days and covered most of DOE’s case including the extensive analyses of Alpine’s fees, its

 notifications to customers, and activity in customer accounts. Id. at 27. DOE followed Ms. Jungling

 with other witnesses who testified for several hours each, reviewed and discussed detailed exhibits,


 5
   Alpine was permitted to call one witness out of order because of scheduling issues. He testified for
 less than three hours, including cross-examination. Fritz Decl. at 30.


                                                    6
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.560 Page 12 of 32




 and put forth DOE’s evidence concerning alleged issues associated with Alpine’s notices to its

 customers, the imposition of Alpine’s fees, and the customers’ reactions to the increases in fees.

 Compl. at 51. The hearing was adjourned on February 22, 2020 due to an urgent family matter

 affecting Alpine’s counsel. Fritz Decl. at 32. In March, the parties agreed to resume in-person

 proceedings in April 2020, but the COVID-19 pandemic rendered that impossible. Id. at 35. While

 the hearing was postponed several more times, in a series of conferences and communications among

 the parties and before the Hearing Officer, the parties continued to prepare to resume the Hearing in

 person at a future date. Id. at 34-46.

        E.      The Hearing Officer’s Continued Consideration of Whether to Proceed
                Remotely.

        After the matter was adjourned because of the pandemic, the Hearing Officer asked the parties

 to consider whether some of the remaining witnesses could testify remotely. Fritz Decl. at 49-50.

 Alpine, in response, reiterated that it would not consent to proceed through the “document intensive”

 and critical remainder of the proceeding entirely by remote means. Id. at 51. The Hearing Officer

 indicated this would not be ordered, but encouraged the parties to consider the presentation of at least

 some witnesses by virtual means to advance the proceeding. Id. at 52. The Hearing Officer also

 ordered the parties to participate in an off-the-record test run on the Zoom platform, which occurred

 on June 18, 2020. Id. at 53. That Zoom test run was not without difficulty. During the presentation

 of documents, for example, the video frame displaying the witness is reduced to a thumb nail, making

 it difficult if not impossible to view the witness’s reaction and demeanor.           The parties also

 encountered difficulties zooming in on documents and using annotation features to draw the witness’s

 attention to particular sections of documents. Id. at 54-57.

        DOE then filed a motion to present remote testimony of only two specific witnesses. During

                                                    7
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.561 Page 13 of 32




 a status conference on July 30, 2020, the Hearing Officer granted that motion based on the personal

 circumstances of one witness and the fact that FINRA would lose jurisdiction over the other witness

 prior to resumption of the hearing. Id. at 74-75. During that conference, the parties agreed to resume

 the Hearing in-person on November 30, 2020, and the Hearing Officer advised that in-person hearings

 would likely take place in a central location near Washington, D.C. that was being established by

 FINRA and would accommodate CDC guidelines. Id. at 76. DOE asked what would occur if a

 participant for the Hearing was traveling to the in-person hearing from a state with a mandatory

 quarantine. The Hearing Officer stated that, “We would probably postpone the hearing.” Id. at 78.

        F.      The Parties Proceed with Limited Remote Testimony for Some Witnesses.

        In August, the parties took remote testimony from two of FINRA’s customer witnesses,

 FINRA’s employee Mr. Ishak, Mr. Nummi, and one of Alpine’s former employees, Randall Jones,

 whom Alpine agreed could testify remotely. None of the witnesses’ testimony was longer than a few

 hours and only a handful of documents were introduced. Fritz Decl. at 86-88.

        During Alpine’s cross-examination, witnesses repeatedly indicated they could not hear

 Alpine’s counsel, required questions to be repeated, and had difficulty navigating the exhibits

 presented. The court reporter had to ask both parties’ counsel to repeat questions and objections, and

 for the Hearing Officer to repeat rulings on those objections. During the testimony of Mr. Nummi,

 the connection timed-out and the parties had to wait several minutes for him to rejoin, at which point

 the substantive topic had to be re-explored. Id. at 89-92.

        In addition to these technical issues, Alpine also observed a noted difference in the Hearing

 Panel’s participation in the proceedings. During the in-person presentation of DOE’s witnesses, the

 Hearing panelists regularly asked their own important questions of the witnesses, pressing them on


                                                    8
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.562 Page 14 of 32




 key issues relevant to both DOE’s case and Alpine’s defense. Indeed, Alpine’s CEO, who was present

 for the in-person and remote portions of the Hearing, observed this firsthand, including that the

 Hearing panelists nodded along with the testimony, actively reviewed documents and posed

 questions, and generally sought to fully participate in the proceedings. See Declaration of Christopher

 Doubek, at 30-37 [Dkt 6].6 Conversely, during the remote sessions, the Hearing panelists ask few

 questions of the witnesses and presumably struggled, as Alpine and the other participants did, to hear

 the testimony and fully review and understand the documents in the context of each witness’s

 testimony. Id. at 42-50. In short, the process was problematic and reinforced Alpine’s concerns that

 certain issues may not have been fully captured on the record.

        Counsel in other matters have observed similar problems with conducting a FINRA

 disciplinary hearing remotely, including learning that one of the hearing panelists could not hear the

 testimony. See Declaration of Alan Wolper, attached as Exhibit 14 to Fritz Decl.

        G.      FINRA Sua Sponte Orders the Hearing to Proceed Remotely Based on a New
                Purportedly Non-Controversial and Immediately Effective Amendment to Rule
                9261.

        The Hearing Officer issued an order on September 18, 2020 setting a status conference for

 November 2, 2020. Fritz Decl. at 94. However, on November 2, 2020, without a motion from FINRA

 or Alpine having an opportunity to be heard, FINRA’s Chief Hearing Officer Maureen Delaney issued

 a generic order directing the remainder of Alpine’s Hearing to proceed on Zoom on November 30,

 2020 (the “Zoom Order”). Id. at 94-95. The Zoom Order made no reference to the unique aspects of

 the case, the Hearing Officer’s denial of FINRA’s earlier application for remote testimony, or the


 6
  Christopher Doubek is no longer employed at Alpine. Mr. Doubek’s Declaration [Dkt. 6] remains
 an exhibit to the current Motion because he outlined his experience and first-hand knowledge and
 observations of events at the FINRA in-person hearing and remote testimony.
                                                   9
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.563 Page 15 of 32




 Hearing Officer’s observations concerning the issue of ensuring Alpine’s right to a fair hearing in a

 virtual proceeding. Id.

       According to the Zoom Order, the Chief Hearing Officer’s authority to issue the Zoom Order

 was based on SR-FINRA-2020-027, a temporary amendment to FINRA Rule 9261 (the “Zoom

 Amendment”), which added a sentence (emphasized below) to Rule 9261(b) (entitled “Party’s

 Right to Be Heard”):

       If a hearing is held, a Party shall be entitled to be heard in person, by counsel, or by the Party's
       representative. Upon consideration of the current public health risks presented by an in-person
       hearing, the Chief Hearing Officer or Deputy Chief Hearing Officer may, on a temporary basis,
       determine that the hearing shall be conducted, in whole or in part, by video conference.

 FINRA Rule 9261(b) (temp. rule, October 1, 2020) (emphasis added).

        FINRA filed the Zoom Amendment on August 31, 2020 as a purportedly “non-controversial”

 rule change under 15 U.S.C. § 78s(b)(3)(A)(iii) and 17 C.F.R. § 240.19b-4(f)(6), such that it would

 take effect immediately (on October 1, 2020), before the SEC approved or disapproved it or interested

 parties could comment on it.7 Compl., at ¶¶ 113-14, and Ex. 3 thereto. FINRA has since renewed the

 Zoom Amendment several times, all without notice and comment or prior SEC approval, such that it

 currently continues through August 31, 2021, pending future extensions. See SR-FINRA-2020-042

 (December 1, 2020).

        H.      Alpine Commences this Action.

        In response to the November 3 Order, Alpine commenced the instant action on November 10,

 2020 seeking a declaratory judgment that the Zoom Amendment was improperly promulgated, is

 invalid, and constitutes a violation of Alpine’s constitutional right to due process of law and its vested


 7
  The SEC filed the Notice of Filing and Immediate Effectiveness of a Proposed Rule Change (the
 “Notice of Proposed Rule Change”) on September 9, 2020. See Compl., at ¶114 and Ex. 3 thereto.
                                                    10
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.564 Page 16 of 32




 statutory and contractual rights to a “fair procedure,” and “to be heard in person.” Compl., at ¶¶ 137-

 203, and pp. 37-38. Alpine also filed a Motion for a Preliminary Injunction on November 10, 2020.

 Dkt. Nos. 4-6. The same day, this Court set a briefing schedule and a hearing on Alpine’s Motion for

 November 24, 2020. See Dkt. No. 8.

         However, on the evening of November 16, 2020 – the day before FINRA’s response to the

 Motion for Preliminary Injunction was due – FINRA reversed course. The Hearing Officer suddenly

 issued a new order (the “Post-Filing Order”) postponing the virtual FINRA hearing set for November 30,

 2020, and scheduling briefing on whether the Chief Hearing Officer should “reconsider” the Zoom Order.

 See Dkt. No. 20; see also Post-Filing Order, Dkt. No. 18-2. As a result of the Post-Filing Order, Alpine

 withdrew its Motion because the Post-Filing Order removed, for the time being, the imminent threat of

 irreparable harm. Fritz Decl. at 105.

         I.      FINRA Again Orders that the Hearing is to Proceed Remotely.

         On March 5, 2021, Alpine filed a notice with the Court that the FINRA Chief Hearing Officer

 Maureen Delaney decided not to reconsider her November 2, 2020 and scheduled the hearing to

 continue in August or September of 2021. The Chief Hearing Officer stated that “If, six weeks prior

 to the hearing date, the feasibility and safety of a traditional in-person hearing is uncertain, the hearing

 will proceed as ordered by videoconference.” Fritz Decl. at 107, Dkt. 35.

         On August 9, 2021, the Chief Hearing Officer again ordered that the hearing would proceed

 remotely beginning on September 20, 2021. Fritz Decl. at 108. While other in person proceedings

 are resuming across the country, with the safety of participants being ensured by requiring proof of

 vaccinations and other health measures, FINRA apparently intends to continue indefinitely to insist

 that it cannot conduct an in-person proceeding but can force a Respondent to go forward in


                                                     11
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.565 Page 17 of 32




 contravention of FINRA’s assurances to its members.

                                        II.     ARGUMENT

        A preliminary injunction may be issued under Rule 65(a) of the Federal Rules of Civil

 Procedure when the movant establishes “‘(1) a likelihood of success on the merits; (2) a likelihood

 that the movant will suffer irreparable harm in the absence of preliminary relief; (3) that the balance

 of equities tips in the movant's favor; and (4) that the injunction is in the public interest.’” Cmty.

 Television of Utah, LLC v. Aereo, Inc., 997 F.Supp.2d 1191, 1197 (D. Utah 2014) (citation omitted).

 “Where the moving party can show that the second, third, and fourth factors ‘tip strongly in [its]

 favor,’ the first factor is satisfied ‘by showing that questions going to the merits are so serious,

 substantial, difficult, and doubtful as to make the issue ripe for litigation and deserving of more

 deliberate investigation.” Utah Rep. Party v. Herbert, 133 F. Supp. 3d 1337, 1346 (D. Utah 2015).

        A.      Alpine Has a Likelihood of Success on the Merits and Raises a Substantial
                Question on the Merits.

        With respect to likelihood of success, the Tenth Circuit has explained that:

        [t]he very purpose of an injunction under Rule 65(a) is to give temporary relief
        based on a preliminary estimate of the strength of the plaintiff's suit, prior to the
        resolution at trial of the factual disputes and difficulties presented by the case.
        Although the courts use a bewildering variety of formulations of the need for
        showing some likelihood of success, all courts agree that plaintiff must present a
        prima facie case but need not show a certainty of winning.

 Planned Parenthood Ass’n of Utah v. Herbert, 828 F.3d 1245, 1252 (10th Cir. 2016) (emphases

 added) (internal alternation, quotations and citations omitted). As discussed below, in the midst of

 Alpine’s disciplinary hearing, FINRA impermissibly issued the Zoom Amendment (an amendment to

 Rule 9261) as a purported “noncontroversial” and “immediately effective” rule change – without notice,

 comment or SEC approval – under Section 19(b)(3)(A) of the Exchange Act , 15 U.S.C. § 78s(b)(3)(A),


                                                   12
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.566 Page 18 of 32




 to give the Chief Hearing Officer the authority to deprive a respondent of its right “to be heard in person.”

 The Chief Hearing Officer used this newly-minted authority, after DOE had presented most of its case

 in person, to require Alpine to defend itself via Zoom. It is FINRA’s unprecedented and impermissible

 promulgation and implementation of the Zoom Amendment that upended the proceeding and that is the

 basis for all of Alpine’s claims for a preliminary injunction. The Zoom Amendment is invalid because

 it does not fall within the limited scope of that which may be declared “immediately effective,” and it

 violates the prohibitions on retroactive rulemaking. Indeed, the SEC itself has expressly stated it would

 be improper to try to use Section 19(b)(3)(A) to propound an “immediately effective” rule “that would

 amend the procedures … for disciplinary proceedings.”8

         In addition, FINRA is acting in violation of its agreement with Alpine to provide it with an

 in-person hearing where it faces disciplinary charges and the most severe of sanctions. Equally plain

 is that a remote proceeding would be unfair, and thus violate statutory requirements for a “fair

 procedure” in disciplinary proceedings, 15 U.S.C. § 78o-3(b)(8), and due process: if the injunction

 is not issued, DOE would have had the benefit of presenting its case in person but Alpine would be

 forced to deal with the vagaries and inadequacies of remote technology while also trying to present

 its defense either with its counsel and witnesses in different locations throughout the country, or with

 its counsel trying to navigate the pandemic and travel to pandemic hotspots. And this will be

 occurring in the context of a case where there is no need to press ahead at this point, and in which

 FINRA seeks the regulatory equivalent of a death penalty proceeding. There is no basis or excuse for

 not affording a litigant a full and fair process when so much is at stake.


 8
    See Securities Exchange Act Release No. 43-35123 (December 20, 1994), available at
 https://www.sec.gov/rules/final/19b4.txt
                                                      13
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.567 Page 19 of 32




        That leaves only the question of whether FINRA’s reliance on its brand new, improperly

 passed and “immediately effective” and “temporary” Zoom Amendment somehow insulates it from

 these claims and permits it to disregard all of those considerations for the sake of moving forward

 right now with the remainder of the Alpine hearing. As detailed below, it does not.

                1.      FINRA Improperly Adopted The Zoom Amendment without a
                        Required Notice and Comment Period.

        FINRA filed a Motion to Dismiss Alpine’s Complaint. That Motion is fully briefed and

 remains pending before the Court. Alpine argued, as part of its opposition to FINRA’s Motion, that

 the Zoom Amendment was improperly passed and thus does not legally allow a change to Rule

 9261 which requires a hearing to be held “in person.” In the interest of efficiency, Alpine hereby

 incorporates fully its arguments in its Memorandum in Opposition to FINRA’s Motion to Dismiss

 (Dkt. 31) regarding the improper passage of the Zoom Amendment.

        In summary, Alpine asserts that FINRA’s promulgation of the Zoom Amendment without

 obtaining SEC approval violates the rulemaking requirements of Section 19(b) of the Exchange

 Act and SEC Rule 19b-4, and that FINRA’s retroactive application of the temporary Amendment

 deprives Alpine of its constitutional right to due process, its statutory rights to a “fair procedure,”

 and its vested right under FINRA’s rules to an in-person hearing.9 FINRA failed to first submit the

 Zoom Amendment for notice and comment and SEC approval, but rather filed it as a purported

 “non-controversial” rule change that would become immediately effective under Section

 19(b)(3)(A)(iii) (concerned solely with the administration of the self-regulatory organization). See


 9
   As an SRO, FINRA’s authority to act, including to promulgate and enforce rules, derive directly
 from the Exchange Act, and are subject to extensive SEC oversight and control. 15 U.S.C. § 78s(b)-
 (e), (g); § 78o-3(a), (b).
                                                    14
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.568 Page 20 of 32




 85 Fed. Reg. at 55,712, 55, 717. But the rule at issue here, the Zoom Amendment, is neither

 “noncontroversial,” nor concerned “solely with the administration” of FINRA; it purports to amend

 FINRA’s Code of Procedure, which was approved by the SEC after notice and comment and serves

 to deprive Alpine and other members of their vested right to an “in person” disciplinary hearing.

        The Second Circuit has, in fact, and considered and resolved this exact situation against

 FINRA: whether a purported “immediately effective” rule change was properly characterized and

 enforceable. In Fiero, the plaintiffs (“Fieros”) brought a declaratory judgment action claiming FINRA

 “has no authority to bring judicial actions to collect monetary sanctions,” while FINRA argued it “has

 this authority under the Exchange Act and from a FINRA rule submitted to, and not disapproved by,

 the SEC in 1990 (‘1990 Rule Change’).” Fiero v. FINRA, 660 F.3d 569, 574 (2d Cir. 2011). After

 determining the district court had subject matter jurisdiction, the Second Circuit FINRA’s claim that

 it had authority to go to court to collect fines under either the Exchange Act or the 1990 Rule Change.

 Id. at 577, 579. With respect to the 1990 Rule Change, the Circuit held that, “for FINRA to have

 obtained authority under the 1990 Rule Change” to go to court to collect fines, “the rule must have

 been properly promulgated under the procedures established by the Exchange Act. It was not.” Id.

 at 578 (emphasis added).

        In support of this holding, the Circuit first recognized that “the mechanisms by which SRO’s

 can change their governing rules” are governed by Section 19(b) of the Exchange Act, and that,

 subject to certain limited exceptions, “modifications of existing rules for SROs must go through a

 notice and comment period and obtain SEC approval before becoming effective.” Id. (citing 15 U.S.C.

 § 78s(b)(1)). The Court also observed that in Section 19(b)(3), Congress included an exception to

 notice and comment, permitting “proposed rule changes take immediate effect upon filing with the


                                                   15
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.569 Page 21 of 32




 SEC,” only for certain “‘Housekeeping’” rules … which do not substantially affect the public interest

 or the protection of investors.” Id.10

        Applying these principles to the 1990 Rule Change, the Circuit observed that FINRA (while

 it was NASD) designated it as a “House Keeping” rule that was to become immediately effective

 upon the SEC’s receipt of the filing under Section 19(b)(3)(A). Id. at 579. The Circuit confirmed

 that it was not bound by FINRA’s characterization of the rule as “housekeeping,” and held that the

 1990 Rule Change did not fall within the scope of that which could be unilaterally declared to be

 immediately enforceable under 15 U.S.C. § 78s(b)(3)(A).” Id. at 579.

        As a result, the NASD was required to file the new substantive rule with the SEC under
        15 U.S.C. § 78s(b)(1) for publication of a notice and comment period. Because the
        NASD improperly designated the 1990 Rule Change, it was never properly
        promulgated and cannot authorize FINRA to judicially enforce the collection of its
        disciplinary fines.

 Id. (emphasis added).

        Similarly, here, Alpine has a substantial likelihood of prevailing on its claim for declaratory

 judgment that the Zoom Amendment – the purported authority by which Alpine was ordered to

 proceed remotely – was improperly promulgated and is unenforceable. As in Fiero, FINRA’s

 characterization of the rule as “noncontroversial” to try to qualify for immediate-effectiveness

 status is not binding on this court, and frankly is not true because it purports to deprive Alpine and

 other members of vested rights to an in-person hearing. FINRA’s action, in fact, flies in the face

 of the SEC’s express prohibition against the use of the Section 19(b)(3)(A)(iii) shortcut to amend


 10
    The rules that qualify for the exception are those: “(i) constituting a stated policy, practice, or
 interpretation with respect to the meaning, administration, or enforcement of an existing rule of the
 self-regulatory organization, (ii) establishing or changing a due, fee, or other charge imposed by the
 self-regulatory organization, or (iii) concerned solely with the administration of the self-regulatory
 organization….” 15 U.S.C. § 78s(b)(3)(A).
                                                   16
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.570 Page 22 of 32




 disciplinary procedures. As stated by the SEC: a “proposed rule change … that would amend the

 procedures for arbitration or disciplinary proceedings would not be a proper candidate to become

 effective under Section 19(b)(3)(A).”11 The SEC’s statement makes sense, because Congress

 required the SEC to “determine,” inter alia, that FINRA’s rules provide for “appropriate[]

 discipline” and a “fair procedure for disciplining members.” 15 U.S.C. § 78o-3(b)(7)-(8). The SEC

 cannot fulfill this mandate for a rule change that becomes effective immediately, without the SEC’s

 approval.

        Moreover, to the extent FINRA claims the Zoom Amendment can be applied retroactively

 and unevenly in hearings that are already in progress, it is even more concerning than the rule

 change in Fiero and is unlawful for additional reasons. In addition to causing an obvious

 impairment of Alpine’s constitutional right to due process and statutory right to a “fair procedure,”

 the retroactive application of rules to ongoing matters is itself generally unlawful.12

        An immediately effective rule change can only be enforced “to the extent it is not

 inconsistent with the provisions of this chapter, the rules and regulations thereunder, and applicable

 Federal and State law.” 15 U.S.C. § 78s(b)(3)(C). This Court has jurisdiction to consider Alpine’s

 challenge, for the reasons detailed in Alpine’s Opposition to FINRA’s Motion to Dismiss and

 should grant Alpine’s Motion because it is likely to prevail on its claim that the Zoom Amendment,


 11
   See Securities Exchange Act Release No. 43-35123 (December 20, 1994) (emphasis added).
 12
    See, e.g., Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208, 215 (1988) (authority to
 promulgate rules does not “encompass the power to promulgate retroactive rules unless that power is
 conveyed by Congress in express terms,” and that “administrative rules will not be construed to
 have retroactive effect unless their language requires this result.”); see also Kresock v. Bankers Tr.
 Co., 21 F.3d 176, 179 (7th Cir. 1994) (holding that changes to NASD’s arbitration code could not
 apply retroactively to conduct that occurred before the amendments became effective because “it is
 unfair to hold private parties accountable for rules which were not in effect at the time their relevant
 conduct took place.”).
                                                    17
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.571 Page 23 of 32




 and the FINRA Chief Hearing Officer’s orders issued thereunder, are invalid.

                2.      FINRA May Not Deprive a Member of the Right to An In-Person
                        Hearing Guaranteed by its By-Laws and FINRA Rules.

        Pursuant to the Exchange Act and subsequent legislation, FINRA has received authorization

 to perform the critical and deeply impactful function of regulating the conduct of participants in the

 securities industry. Initially, under the Exchange Act, the ability to punish someone for a violation

 of the securities laws was a purely governmental function, delegated by Congress to the Commission.

 Responsibility for oversight of industry participants was restructured by the Maloney Act, Pub. L.

 No. 75-719, 52 Stat. 1070 (1938), which amended the Exchange Act to enable the Commission to

 register national securities exchanges or national securities associations as self-regulatory

 organizations (SROs) that would, in turn, exercise oversight of the securities industry participants like

 broker-dealers and clearing firms. By virtue of the Maloney Act, Congress expressly delegated to

 those SROs the traditionally governmental function of enforcing provisions of the Exchange Act and

 the Commission’s regulations promulgated thereunder, subject to strict Commission oversight.

        The Exchange Act also requires broker-dealers and clearing firms, like Alpine, to be a

 registered member of an SRO in order to conduct business in the securities industry. 15 U.S.C. §§

 78o(a)-(b). Since the merger of the NASD with the regulatory branch of the New York Stock

 Exchange in the early 2000s, FINRA was and is the only securities association registered as an SRO

 with the Commission. Therefore, Alpine and, indeed, any broker or dealer that wishes to conduct

 business in the securities industry, must be a FINRA member. See 15 U.S.C. § 78o(a).

        The Maloney Act also set forth the comprehensive statutory rules that dictate how SROs form

 and how they must function. Specifically, to become a registered SRO, as FINRA is, it was required

 to file with the Commission an application for registration that includes all of the rules of the

                                                    18
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.572 Page 24 of 32




 association that will govern its members’ conduct and its regulation of members. See 15 U.S.C. §

 78o-3(a). An association must agree to “comply with the [Exchange Act] and its own rules,” (id. §

 78s(g)(1)(A)) and it must “enforce compliance . . . by its members and persons associated with its

 members.” Id.; see also 15 U.S.C. § 78s(h).

        Among other things, the SRO’s rules must provide for the “appropriate discipline” of any

 member for violations of the Exchange Act, the rules of the Commission, or the rules of the SRO

 through appropriate sanctions. 15 U.S.C. § 78o-3(b)(7). To effectuate this, the SRO’s rules must

 provide for “a fair procedure” for such discipline to be carried out. Id. § 78o-3(b)(8). Disciplinary

 proceedings must “give [the member] an opportunity to defend against” charges. Id. § 78o-3(h).13

        To comply with the requirement that FINRA provide to members a fair disciplinary procedure,

 the Commission approved FINRA rules that specifically granted a Respondent a right to defend

 against disciplinary charges in an in-person proceeding. See FINRA Rule 9261.14 At all times, up to

 and including the present, that rule has been interpreted to ensure that a respondent will receive an in-

 person hearing at a location to be set by the Hearing Officer assigned to the matter.

        The recently constructed Zoom process does not constitute the fair procedure or in-person

 hearing that has long been the requirement under the rules. Implementation of such substantive


 13
    Once registered as an SRO, the SRO is subject to extensive oversight and control by the
 Commission. See, e.g., 15 U.S.C. § 78s(b). That oversight includes review and approval of all SRO
 rules by the Commission, and the Commission’s right to unilaterally reject, amend, or abrogate any
 rule proposed by or promulgated by FINRA (see id. § 78s(c)). Similarly, the procedures and rules
 governing conduct of FINRA’s disciplinary proceedings are subject to oversight by the Commission
 to ensure compliance with the requirements of the Exchange Act, the Commission’s rules thereunder,
 and the SRO’s rules. See id. § 78s(d)-(e).
 14
    As stated in the Notice of Rule Change, “FINRA Rule 9261(b) states that if a disciplinary
 hearing is held, a party shall be entitled to be heard in person, by counsel, or by the party’s
 representative. Absent an agreement by all parties to proceed in another manner, OHO
 conducts disciplinary hearings in-person.” Compl. at Ex. 3.
                                                    19
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.573 Page 25 of 32




 changes, including deprivation of the right to an in-person hearing, midstream in this proceeding and

 thus retroactively, does not constitute fair process and in fact only serves to exacerbate the advantage

 to DOE and the damage to Alpine.

                3.      Forcing Alpine to Proceed Remotely Under the Circumstances of This
                        Case Constitutes a Violation of Due Process of Law.

        In this jurisdiction, however, the issue of whether FINRA is subject to “due process”

 requirements has been resolved in the affirmative: as succinctly stated in Rooms v. SEC, 444 F.3d

 1208, 1210 (10th Cir. 2006), the NASD is subject to “due process” requirements. 15 The Tenth Circuit

 is not alone is ruling that outside of constitutional protections when acting in a quasi-governmental

 capacity, such as in a disciplinary setting. For example, in Cody v. SEC, 693 F3d 251 (1st Cir. 2012),

 the First Circuit stated, “[b]y statute, FINRA was required to give [respondent] the substance of

 procedural due process.” Id. at 257. And this is the only result that makes sense: because FINRA’s

 authority is “entirely derivative” of, and “ultimately belongs to,” the SEC, the obligations of the

 government cannot be swept aside by virtue of the shift of disciplinary authority to FINRA. National

 Ass’n of Securities Dealers v. S.E.C., 431 F.3d 803, 806 (D.C. Cir. 2005).16 Further, whether due

 process obligations are imposed on FINRA directly by the Constitution, or by the Exchange Act



 15
    In moving to dismiss Alpine’s Complaint, FINRA took the astonishing position that it entitled to
 “absolute immunity” because it acts in a quasi-governmental capacity, while in the next breath
 claiming that it is not a government actor and therefore not obligated to provide due process to
 respondents. As a matter of law and logic, both propositions cannot be and are not correct. Certainly,
 the law in this area is unsettled as courts have grappled with FINRA’s seemingly irreconcilable
 assertions. See In re Series 7 Broker Qualification Scoring Lit., 510 F.Supp.2d 35, 42-44 (S.D.N.Y.
 2007) (presenting the question “why should an entity afforded absolute immunity as an extension of
 the sovereign immunity which governmental agencies enjoy not be held accountable for constitutional
 violations in the same manner as those governmental agencies?”).
 16
    See also Tuberville, 874 F.3d at 1275 (11th Cir. 2017) (“When exercising these [disciplinary]
 functions, SROs act under color of federal law as deputies of the federal government”).
                                                   20
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.574 Page 26 of 32




 requirement to provide a “fair procedure,” is here a distinction without a difference: applying an

 amended rule, retroactively and discriminatorily, to deprive Alpine of vested rights to an in person

 hearing in a disciplinary proceeding already in progress is neither due process nor a fair procedure.

                4.      Application of the Zoom Amendment to Alpine is Impermissible.

        Even if the Zoom Amendment were a permissible exercise of FINRA’s authority, it is being

 impermissibly applied in this case. First, because this proceeding was initiated more than a year ago,

 the application of the rule contravenes the principles against retroactive application. “Retroactivity is

 not favored in the law.” Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988). “[A] statutory

 grant of legislative rulemaking authority will not, as a general matter, be understood to encompass

 the power to promulgate retroactive rules unless that power is conveyed by Congress in express

 terms.” Id; see also Kresock v. Bankers Tr. Co., 21 F.3d 176, 179 (7th Cir. 1994) (holding that changes

 to NASD’s arbitration code could not apply retroactively to conduct that occurred before the

 amendments became effective because “it is unfair to hold private parties accountable for rules which

 were not in effect at the time their relevant conduct took place.”). Not only is Alpine aware of no

 express grant of authority for FINRA to enact rules with a retroactive effect but, as indicated, the SEC

 has stated that the immediate effective rulemaking process is not even available to amend procedures

 for disciplinary proceedings.

        The application of the rule in this case is particularly egregious because it is also obviously

 inequitable. DOE was able to present its detailed and complex presentation in the presence of the

 panel and with all participants in the same room. Now, when Alpine must respond to those charges,

 FINRA seeks to hamstring Alpine. The rule should not be unilaterally changed by FINRA where, as

 here, the proceeding and Hearing is already underway.


                                                    21
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.575 Page 27 of 32




        The blanket Zoom Amendment, and the Chief Hearing Officer’s reliance on that amendment,

 also ignores the fact that the Hearing Officer had ruled that Alpine would not be forced to proceed

 remotely, at least not without DOE demonstrating how Alpine could get a fair hearing in a video

 proceeding. The Zoom Order simply nullified that ruling through general pronouncement, without

 consideration of any of unique circumstances of this case. The Hearing Officer is the one who has

 seen firsthand the room full of exhibits and heard the detailed and complex testimony involved in the

 case, and fully appreciates both the importance of the presentation of evidence and the fact that

 Alpine’s ability to remain in business is at stake. The Hearing Officer herself had acknowledged the

 difficulty of proceeding with this Hearing by virtual means given the breadth and importance of

 remaining witness testimony and documentary evidence. As indicated above, those concerns were

 not alleviated during the Zoom test run or limited remote testimony that was taken. The about-face

 directly contradicts assurances from the Hearing Officer that the issue would be decided only if DOE

 brought a formal motion, and inures to the substantial detriment and prejudice of Alpine.

        B.      Plaintiff is Suffering and Will Continue to Suffer Irreparable Harm Absent the
                Requested Injunctive Relief.

        “[A] showing of probable irreparable harm is the single most important prerequisite for the

 issuance of a preliminary injunction . . . .” Dominion Video Satellite, Inc. v. Echostar Satellite Corp.,

 356 F.3d 1256, 1260 (10th Cir. 2004) (internal quotation marks and citations omitted). Irreparable

 harm “may be based on factors such as the ‘difficulty in calculating damages ... and [the] existence

 of intangible harms such as loss of goodwill or competitive market position.’” See MonaVie, LLC v.

 Wha Lit Loh, 2011 WL 1233274, *4 (D. Utah, March 31, 2011). Importantly, “when an alleged

 constitutional right is involved, most courts hold that no further showing of irreparable injury is

 necessary.” Awad v. Ziriax, 670 F.3d 1111, 1131 (10th Cir.2012).

                                                    22
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.576 Page 28 of 32




        Here, the fact that Alpine will suffer irreparable harm if forced to proceed via Zoom is evident.

 Courts, judges and attorneys have long ago concluded that trial proceedings should be conducted in

 person for a host of reasons including the importance of a fact finder’s ability to assess and evaluate

 witnesses, to receive and process the evidence, and ensure that the proceedings are at all times fair

 and impartial. FINRA agreed, explicitly stating that a Respondent in a disciplinary hearing has a right

 to an in-person hearing. FINRA now seeks to strip away those rights and proceed remotely. By this

 proceeding, FINRA seeks to force the closure of Alpine, ending its business after more than 35 years

 of operation. In the meantime, Alpine has no means – other than this Court – to obtain relief. The

 Chief Hearing Officer’s order requiring that only the second half of the hearing be conducted remotely

 is not appealable and so there is no process within FINRA to obtain any review of this unprecedented

 action. The rule itself has not been reviewed or approved by the SEC; it is still undergoing notice and

 comment, and so there is no means to meaningfully challenge the amendment.17 And even if there

 were a means by which to present a claim to the SEC that the rule should not be “immediately

 effective” and is invalid, the only means by which to assert that claim would take far longer than the

 approximately three weeks that Alpine has before the hearing resumes. Only a stay of the proceeding

 will enable Alpine to obtain fair consideration of these issues.18



 17
    See 15 U.S.C. § 78s(b)(3)(C) (stating that “Commission action” on an immediately effective rule
 change “shall not be reviewable under section 78y . . . nor deemed to be ‘final agency action’ for the
 purposes of [the APA].”); NetCoalition v. S.E.C., 715 F.3d 342, 353 (D.C. Cir. 2013) (“We make
 clear that section 19(b)(3)(C) imposes a jurisdictional bar to our review of the Commission's decision
 not to suspend a proposed rule change.”).
 18
    Alpine has previously attempted to obtain relief through petitions to the SEC to challenge rules,
 and has even sought interim relief, but the SEC does not have a process by which Alpine can obtain
 expedited consideration of a stay application. In one instance, a stay of a FINRA proceeding was
 sought but Alpine could not obtain any review of that petition in the weeks leading to the proceeding.
 If this Court is of the view that Alpine should seek relief from the Commission, Alpine requests that
                                                   23
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.577 Page 29 of 32




        C.      The Balance of Equities Tips in Favor of Plaintiff’s Request for Preliminary
                Injunctive Relief.

        In determining whether to grant an injunction, consideration must be given to whether the

 defendant would suffer greater harm than the plaintiff if the requested injunctive relief is granted. See

 Davis v. Minetta, 302 F.3d 1104, 1116 (10th Cir. 2002). Here, the equities weigh strongly in favor of

 granting Alpine the requested injunctive relief. While Alpine will suffer a violation of its rights and

 significant irreparable harm if this matter proceeds apace, the defendant will suffer no harm if the

 matter is adjourned until in person proceedings can resume. The proceeding has already continued

 for approximately eighteen months, with Alpine operating under the cease-and-desist order and with

 no ongoing harm to its customers. FINRA does not even seek any relief, in addition to the cease and

 desist, in relation to customers, except for the request that Alpine provide reimbursements of collected

 fees to closed accounts. DOE has presented no evidence that any customer has incurred any damages.

 In fact, Alpine has effectively eliminated all retail accounts, and so no longer imposes the kinds of

 fees at issue in the FINRA proceeding.

        D.      Issuance of Injunctive Relief is in the Public Interest.

        To prevail on this element, Plaintiff need only establish that injunctive relief will not be averse

 to the public interest. See City of Chanute v. Kansas Gas & Elec. Co., 754 F.2d 310, 312 (10th Cir.

 1985). The public interest, particularly in this moment, favors the FINRA follow the law in regard to

 proper notice and comment periods in order to amend a Rule. In addition, the public interest supports

 due process to businesses, and not seeking to shutter businesses that have managed to continue to

 operate and provide employment during the pandemic.


 the Court issue a stay of the proceeding pending the SEC’s consideration of Alpine’s application so
 that Alpine is not confronted with an inability to get any response from the SEC in the time frame.
                                                    24
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.578 Page 30 of 32




        There is no countervailing public concern that would outweigh the interest in affording due

 process to a business in these economic circumstances, and the right to present its case on a fair and

 equal footing to DOE. Alpine is not seeking a blanket prohibition on Zoom hearings; it is seeking a

 ruling predicated on the precise and unique circumstances of this case. Here:

       The proceeding is a disciplinary matter in which FINRA plainly exercises traditionally
        governmental functions delegated to it and so is subject to due process requirements;

       The proceeding was initiated prior to current events and should not have the rules of the road
        changed in midstream, particularly where DOE has already had the advantage of presenting
        its evidence in person;

       The proceeding is particularly complex and document intensive, with lengthy periods of
        financial and documentary analysis, and because of the extensive use of documents, the
        testifying witness in a remote proceeding would be viewed only in a thumbnail view, making
        it impossible to assess any of the witness’ demeanor or credibility by virtual means;

       The Hearing Officer has considered the issue of remote testimony and had determined that
        Alpine would not be forced to proceed remotely without a motion and an opportunity to be
        heard because DOE would have to articulate how Alpine could obtain a fair proceeding.

        It is because of these circumstances that the Court should enjoin a remote proceeding until

 FINRA’s unprecedented steps can be evaluated by the Court, ensuring due process for businesses,

 including equal treatment of an amended rule and avoiding retroactive application of the new

 temporary rule.

                                       III.    CONCLUSION

        For the foregoing reasons, the Court should grant this Motion and enter an order enjoining

 FINRA from conducting the remainder of Alpine’s Hearing virtually.




                                                  25
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.579 Page 31 of 32




       DATED this 16th day of August, 2021.

                                              PARSONS BEHLE AND LATIMER


                                              /s/ Aaron D. Lebenta
                                              Aaron D. Lebenta


                                              MARANDA FRITZ, P.C.


                                              /s/ Maranda E. Fritz
                                              Maranda E. Fritz


                                              Counsel for Plaintiff




                                              26
Case 2:20-cv-00794-DBB-DBP Document 36 Filed 08/16/21 PageID.580 Page 32 of 32




                                   CERTIFICATE OF SERVICE

        On this 16th day of August 2021, I hereby certify that I electronically filed the foregoing

 document with the Clerk of the Court using the CM/ECF system which in turned caused it to be

 served electronically with all counsel of record.




                                                           /s/ Aaron D. Lebenta




                                                     27
